DETAILED ACTION
Status of the Application
Claims 1 and 4-19 are pending in the instant application.  Claims 1, 4 and 19 are currently amended.  Claims 7, 8 and 16-18 have been withdrawn.  Claims 2, 3 and 20-22 have been cancelled.  New claims 23 and 24 have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on March 12, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Voelker et al. (US 2011/0081575) in view of Johnston et al. (US 2018/0053944), Wang et al. (US 2014/0030590) and Saka (US 2012/0258359).
Regarding claim 1, Voelker et al. teaches a method of making an electrode, comprising the steps of:
mixing active material particles, radiation curable resin precursors, and electrically conductive particles to create an electrode precursor mixture (para. [0058]-[0060]);
coating the electrode precursor mixture onto a current collector to provide an electrode preform (para. [0061]);
calendering the electrode preform such that the radiation curable precursors surround and embed the individual active material particles and electrically conductive particles {Voelker et al., paras. [0661], [0067] and [0079]; because the electrode preform is made from a mixture of active material particles, radiation curable resin precursors, and electrically conductive particles (i.e. carbon black particles), one of ordinary skill in the art can appreciate that when calendaring of the electrode preform occurs the radiation curable precursors surround and embed/fix into a surrounding mass the individual active particles and carbon black particles}; and
applying radiation to the electrode preform sufficient to cure the radiation curable resin precursors into resin (Voelker et al., paras. [0036], [0080] and [0081]).
Voelker et al. is silent regarding calendaring while heating.  However, Johnston et al. teaches that it is known in the art to make an electrode wherein the electrode preform is calendared while heating in order to create an electrode of a desired 
Modified Voelker et al. is silent regarding calendaring while heating the electrode preform such that the radiation curable resin precursors melt and are pressed to surround the active material particles and electrically conductive particles.  However, Wang et al. teaches that it is known in the art for calendaring to be used to heat particles to be used in an electrode to help heat or melt those particles and press those particles in order to consolidate the mixture layer (para. [0063]; corresponds to pressing to surround the particles within the electrode; the particles have been embedded as a result of the teachings of Voelker et al. as discussed above).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calendaring while heating of modified Voelker et al. by melting the particles and pressing the particles as taught by Wang et al. such that the radiation curable resin precursors melt and are pressed to surround the active material particles and electrically conductive particles in order to consolidate the mixture (Wang et al., para. [0063]).
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 4
Regarding claim 5, modified Voelker et al. teaches a method wherein radiation is an electron beam radiation (Voelker et al. para. [0081]).
Regarding claim 6, modified Voelker et al. is silent regarding a method wherein the electron beam radiation has an energy greater than 200 keV.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electron beam radiation to have an energy greater than 200 keV when this energy level ensures that the radiation curable resin precursors have been cured into resin.  
Regarding claim 9, modified Voelker teaches a method wherein the radiation curable resin precursors comprise oligomers (Voelker et al., para. [0040]).  
Regarding claim 10, modified Voelker teaches a method wherein the radiation curable precursors comprise at least one selected from the group consisting of precursors that cure via free radical mechanism and cationic mechanism (Voelker et al., paras. [0040] and [0080]).
Regarding claim 11, modified Voelker teaches a method wherein the resin precursors that cure via free radical mechanism comprise acrylate groups (Voelker et al., para. [0080]).
Regarding claim 12, modified Voelker et al. teaches a method wherein the resin precursors that cure via cationic mechanism comprise epoxide groups (Voelker et al., para. [0040]).  
Regarding claim 13
Regarding claim 14, modified Voelker et al. teaches a method wherein the active material particles are cathode active materials comprising at least one selected from the group consisting of LiCoO2 (Voelker et al., para. [0059]), LiNiO2 (Voelker et al., para. [0059]), LiMnO2 (Voelker et al., para. [0059]), LiMn2O4 (Voelker et al., para. [0079]) and LiFePO4 (Voelker et al., para. [0059]). 
Regarding claim 15, modified Voelker et al. teaches that it is known in the art to have a method wherein the active material particles are graphite (Voelker et al., para. [0006]). 
Regarding claim 19, Voelker et al. teaches a method for making a battery, comprising the steps of:
mixing active material particles, radiation curable resin precursors, and electrically conductive particles to create an electrode precursor mixture (para. [0058]-[0060]);
coating the electrode precursor mixture onto a current collector to provide an electrode preform (para. [0061]);
calendering the electrode preform such that the radiation curable precursors surround and embed the active particles and electrically conductive particles {para. [0079]; because the electrode preform is made from a mixture of active material particles, radiation curable resin precursors, and electrically conductive particles, one of ordinary skill in the art can appreciate that when calendaring of the electrode preform occurs the radiation curable precursors surround and embed/fix into a surrounding mass the individual active particles and electrically conductive particles};

providing a second electrode, a separator, and an electrolyte (para. [0024]); and, 
assembling the first electrode, second electrode, separator, and electrolyte into a battery (para. [0024]).
Voelker et al. is silent regarding calendaring while heating.  However, Johnston et al. teaches that it is known in the art to make an electrode wherein the electrode preform is calendared while heating in order to create an electrode of a desired thickness (para. [0065] teaches that the thermal treatment may be conducted under pressure, e.g. in a heated press or between heated rolls. The press and or heated rolls may be set to provide a specific desired gap, which will facilitate obtaining a desired electrode thickness.).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of making the electrode of Voelker et al. by calendaring the electrode perform while heating as taught by Johnston et al. in order to create an electrode of a desired thickness (Johnston et al., para. [0065]).  
Modified Voelker et al. is silent regarding calendaring while heating the electrode preform such that the radiation curable resin precursors melt and are pressed to surround the active material particles and electrically conductive particles.  However, Wang et al. teaches that it is known in the art for calendaring to be used to heat particles to be used in an electrode to help heat or melt those particles and press those particles in order to consolidate the mixture layer (para. [0063]; corresponds to pressing 
Modified Voelker et al. is silent regarding the electrode precursor mixture being electrostatically sprayed onto a current collector to provide an electrode preform.  However, Saka teaches that it is known in the art use a slit-die coating method, a screen coating method, a curtain coating method, a knife coating method, a gravure coating method, and an electrostatic spraying method to apply an electrode precursor mixture on a current collector to provide an electrode preform (para. [0062]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating step of the method of making an electrode of Voelker et al. by incorporating an electrostatic spraying step of providing the electrode precursor mixture onto a current collector to provide an electrode preform as taught by Voelker et al. as both methods are ways to apply electrode precursor mixtures onto a current collector.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim Rejections - 35 USC § 103
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Voelker et al. (US 2011/0081575) in view of Johnston et al. (US 2018/0053944), Wang et al. (US 2014/0030590) and Saka (US 2012/0258359) as applied to claim 1 above, and further in view of Arnold et al. (US 2017/0170441).
Regarding claim 23, modified Voelker et al. teaches a method of making an electrode wherein rubber polymers or oligomers can be functionalized to include reactive groups that improve metal adhesion and/or improve curability by EB or actinic radiation crosslinking.  For instance, carboxylated, acrylated, vinyl, vinyl ether, or epoxy functionalized polyisoprene and/or polybutadiene rubbers that are curable with electron beam or actinic ultraviolet radiation can be used (para. [0040]).  Modified Voelker et al. is silent regarding a method wherein the resin comprises an electrode beam curable acrylated polyurethane.  However, Arnold et al. teaches that it is known in the art for acrylated polyurethane (corresponds to a rubber polymer) that is ultraviolet (UV) or electron beam (EB) curable to be used in a battery (para. [0020]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin of modified Voelker et al. to incorporate an resin comprising an electron beam curable acrylated polyurethane as taught by Arnold et al. in order to bind the electrode particles (Arnold et al., para. [0002]).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Voelker et al. (US 2011/0081575) in view of Johnston et al. (US 2018/0053944), Wang et al. (US 2014/0030590) and Saka (US 2012/0258359) as applied to claim 19 above, and further in view of Arnold et al. (US 2017/0170441).
Regarding claim 24, modified Voelker et al. teaches a method of making an electrode wherein rubber polymers or oligomers can be functionalized to include reactive groups that improve metal adhesion and/or improve curability by EB or actinic radiation crosslinking.  For instance, carboxylated, acrylated, vinyl, vinyl ether, or epoxy functionalized polyisoprene and/or polybutadiene rubbers that are curable with electron beam or actinic ultraviolet radiation can be used (para. [0040]).  Modified Voelker et al. is silent regarding a method wherein the resin comprises an electrode beam curable acrylated polyurethane.  However, Arnold et al. teaches that it is known in the art for acrylated polyurethane (corresponds to a rubber polymer) that is ultraviolet (UV) or electron beam (EB) curable to be used in a battery (para. [0020]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin of modified Voelker et al. to incorporate an resin comprising an electron beam curable acrylated polyurethane as taught by Arnold et al. in order to bind the electrode particles (Arnold et al., para. [0002]).  

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive.
Applicant argues: Claims 1 and 19 have been amended to recite that the binder “embeds” the active material particles and the electrically conductive particles. The Examiner is directed to paragraph [0057] for support for this 
It is the Office’s position that Wang is not brought in as a secondary reference for the purpose of teaching that the active material particles, electrically conductive particles and resin are embedded within a radiation-cured polymer matrix.  Wang et al. has been used as a secondary reference to teach calendaring to heat particles to be used in an electrode to help heat or melt those particles and press those particles in order to consolidate a mixture layer.  The embedding of the active material particles and electrically conductive particles has been taught by Voelker et al.   
Applicant argues:  New claims 23 and 24 are directed to electron beam (EB) curable acrylated polyurethane (APU) resins. See paragraph [0055]. In paragraphs [0073-0075] these APU resins are shown to be competitive in performance with PVDF, but avoid the problem of necessary solvent evaporation for PVDF as discussed in paragraph [0005]. Figs 5 A-B schematically depict the structure of the APU products of the invention. Fig. 9 shows the performance of these products.  Fig 10 demonstrates the APU products as compared to PVDF. A method which does not require solvent evaporation but produces these results is I believe surprising to those like myself having skill in this technology.  (Li Declaration ¶ 14).
It is the Office’s position that that data alleged as being surprising is not of statistical and practical significance. MPEP 716.02(b).  The burden .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724